Case 20-21451-jrs      Doc 137       Filed 07/30/21 Entered 07/30/21 15:56:43          Desc Main
                                    Document      Page 1 of 13



                        UNITED STATES BANKRUPTCY COURT
                         NORTHERN DISTRICT OF GEORGIA
                              GAINESVILLE DIVISION

In re:                                             Chapter 11

CROWN ASSETS, LLC,                                 Case No. 20-21451-JRS

                          Debtor.


    EMERGENCY MOTION TO APPROVE SETTLEMENT AGREEMENT UNDER
           FEDERAL RULE OF BANKRUPTCY PROCEDURE 9019

         Crown Assets, LLC (“Debtor”), brings this Emergency Motion to Approve Settlement

Agreement Under Federal Rule of Bankruptcy Procedure 9019, resolving the Debtor’s claims

against JW ELC (The Academy of Early Learning), LLC (“Tenant”), and the Tenant’s

counterclaims against the Debtor, in the dispossessory action pending in the State Court of Henry

County, Georgia, Case No. STSV2021000958 (the “Dispossessory Proceeding”), and shows the

Court:

                                JURISDICTION AND VENUE

         1.    This Court has jurisdiction over this motion under 28 U.S.C. § 1334. Venue is

proper in this district pursuant to 28 U.S.C. § 1409. Consideration of this motion is a core

proceeding under 28 U.S.C. § 157(b).

         2.    The predicates for the relief sought are found in 11 U.S.C. § 105 and Fed. R. Bankr.

P. 9019.

                                        BACKGROUND

         3.    On October 25, 2020 (the “Petition Date”), the Debtor commenced the underlying

bankruptcy case by filing a voluntary petition for relief in this Court under Chapter 11 of the

Bankruptcy Code.
Case 20-21451-jrs          Doc 137       Filed 07/30/21 Entered 07/30/21 15:56:43                     Desc Main
                                        Document      Page 2 of 13



         4.      The Debtor has continued in possession of its properties and is operating and

managing its business as a debtor-in-possession pursuant to sections 1107(a) and 1108 of the

Bankruptcy Code. No trustee, examiner, or creditors’ committee has been appointed.

         5.      The Debtor owns the commercial property located at 90 Hunters Chase,

McDonough, Georgia (the “Premises”).

         6.      The Tenant entered into a lease agreement with the Debtor dated April 22, 2020 to

lease the Premises for its childcare facility (the “Lease”).

         7.      The Tenant failed to make any rent payments and on June 8, 2021 the Debtor sent

a letter terminating the Lease (the “Lease Termination”).

         8.      The Debtor then initiated the Dispossessory Proceeding on June 11, 2021.

         9.      The Tenant filed Counterclaims against the Debtor in the Dispossessory Proceeding

(the “Counterclaims”), alleging, among other things, that the Debtor failed to compete

improvements to the Premises as required by the Lease.

         10.     The Debtor and the Tenant (collectively, the “Parties”) have negotiated a

settlement to resolve the claims made in the Dispossessory Proceeding and Counterclaims. A copy

of the Parties’ written settlement agreement is attached as Exhibit A (the “Agreement”). The

significant material terms of the Agreement are as follows:1

     •   Commencement Date. The Commencement Date under the Lease shall be July 1, 2021.

     •   Improvements. Debtor has no further responsibility to perform punch list items or other
         improvements that were defined in the Lease. Tenant will compete, at its own expense, any
         remaining work on the Premises. Tenant waves claims that it has or may have for
         reimbursement of costs and expenses that it incurred for labor and materials to perform or
         complete the tenant improvements.


 1
   The following is a summary of some of the material terms of the Agreement and is not intended to be
 comprehensive. To the extent that anything in this summary is contrary to the terms of the Agreement, the Agreement
 governs and controls.



                                                        -2-
Case 20-21451-jrs       Doc 137     Filed 07/30/21 Entered 07/30/21 15:56:43              Desc Main
                                   Document      Page 3 of 13



   •   Rent Payments. Rent shall be due and payable on the 14th day of each month. The first
       monthly rent payment is due July 14, 2021. Base Rent for July 2021, August 2021,
       September 2021, and October 2021 shall be paid at the reduced rate of $10,000.00 per
       month. Beginning in November 2021, monthly Base Rent payments in the regular amount
       of $14,600.00 shall commence. The Base Rent shall thereafter increase based on the
       schedule set forth in section 5(A) of the Lease.

   •   Payment of Past Due Rent. Tenant shall pay $40,000.00 total as rent for the months prior
       to June 1, 2021 during which it has occupied the Premises. This sum will be paid beginning
       January 2022 in equal installments of $2,000.00, to be paid in addition to monthly rent over
       a period of twenty (20) consecutive months.

   •   Withdrawal of Lease Termination. Debtor withdraws its Lease Termination. The Lease
       is in full effect.

                                      RELIEF REQUESTED

       11.     By this Motion, the Debtor seeks the entry of an order approving the Agreement,

substantially in the form attached hereto as Exbibit B, approving the Agreement in all respects.

                                       BASIS FOR RELIEF

       12.     Rule 9019(a) of the Federal Rules of Bankruptcy Procedure provides, in pertinent

part, that “[o]n motion by the [debtor in possession] and after notice and a hearing, the court may

approve a compromise or settlement.” Fed. R. Bankr. P. 9019(a).

       13.     The standard for determining whether to approve a compromise or settlement

pursuant to Rule 9019(a) is set forth in Wallis v. Justice Oaks II, Ltd. (In re Justice Oaks II, Ltd.),

898 F.2d 1544 (11th Cir. 1990), cert. denied, 498 U.S. 959 (1990):

       When a bankruptcy court decides whether to approve or disapprove a
       proposed settlement, it must consider: (a) The probability of success in the
       litigation; (b) the difficulties, if any, to be encountered in the matter of
       collection; (c) the complexity of the litigation involved, and the expense,
       inconvenience and delay necessarily attending it; (d) the paramount interest
       of the creditors and a proper deference to their reasonable views in the
       premises.

       Id. at 1549.




                                                  -3-
Case 20-21451-jrs       Doc 137       Filed 07/30/21 Entered 07/30/21 15:56:43           Desc Main
                                     Document      Page 4 of 13



       14.     Under the standard set forth above, the Debtor submits that the Court should

approve the Agreement, as it will eliminate the difficulties and costs of litigating the Dispossessory

Proceeding and achieves a fair and reasonable result. In the Debtor’s judgment, this resolution is

the best possible course of action to maximize the creditors’ potential recoveries while minimizing

costs incurred by the estate. This resolution is justified by the nature of the dispute between the

Parties and the facts of the case.

       WHEREFORE, the Debtor respectfully requests that this Court enter an Order:

       a) granting this Motion and approving the Agreement; and

       b) granting such other relief as is just and proper.

       Dated: July 30, 2021
                                               ROUNTREE LEITMAN & KLEIN, LLC

                                               /s/ Elizabeth A. Childers
                                               William A. Rountree, Ga. Bar No. 616503
                                               Benjamin R. Keck, Ga. Bar No. 943504
                                               Elizabeth A. Childers, Ga. Bar No. 143546
                                               Century Plaza I
                                               2987 Clairmont Road, Suite 350
                                               Atlanta, Georgia 30329
                                               (404) 584-1238 Telephone
                                               wrountree@rlklawfirm.com
                                               bkeck@rlklawfirm.com
                                               echilders@rlklawfirm.com
                                               Attorneys for Debtor




                                                 -4-
Case 20-21451-jrs   Doc 137    Filed 07/30/21 Entered 07/30/21 15:56:43   Desc Main
                              Document      Page 5 of 13



                                    EXHIBIT A

                                Settlement Agreement




                                         -5-
Case 20-21451-jrs     Doc 137     Filed 07/30/21 Entered 07/30/21 15:56:43           Desc Main
                                 Document      Page 6 of 13



                               SETTLEMENT AGREEMENT

       This Settlement Agreement (the “Agreement”), executed on July 30, 2021, is entered into
by and between JW ELC (The Academy of Early Learning), LLC (“Tenant”) and Crown Assets,
LLC (“Landlord”). Tenant and Landlord (collectively, the “Parties” or each a “Party”) have
agreed to resolve their dispute as set forth below.

                                          RECITALS

     WHEREAS, Landlord owns the commercial property located at 90 Hunters Chase,
McDonough, Georgia (the “Premises”);

        WHEREAS, Tenant entered into a lease agreement with Landlord dated April 22, 2020 to
lease the Premises for a childcare facility (the “Lease”), a copy of which is attached hereto as
Exhibit 1;

        WHEREAS Landlord filed a petition for relief under chapter 11 of the United States
Bankruptcy Code on October 25, 2020 in the United States Bankruptcy Court for the Northern
District of Georgia (the “Bankruptcy Court”), thereby commencing bankruptcy case no. 20-
21451 (the “Bankruptcy Case”);

       WHEREAS, Landlord alleges that Tenant failed to make any rent payments and on June
8, 2021, Landlord sent a letter terminating the Lease (the “Lease Termination”);

      WHEREAS, Landlord initiated a dispossessory proceeding in the State Court of Henry
County, Georgia on June 11, 2021, Civil Action File No. STSV2021000958 (the “Dispossessory
Action”);

       WHEREAS Tenant filed Counterclaims, as amended, against Landlord in the
Dispossessory Action (the “Counterclaims”);

        WHEREAS the Parties desire to resolve and terminate any controversies or claims made
in the Dispossessory Action and Counterclaims, and concerning the Premises;

       NOW THEREFORE, for and in consideration of the promises and mutual covenants
contained herein, and for other good and valuable consideration, the receipt of which is hereby
acknowledged, the Parties agree as follows:

       1. Commencement Date. The parties agree that all of the contingencies regarding
determination of the Commencement Date, including the completion of tenant improvements and
renovations and the lifting of Coronavirus Control Measures by Federal and State authorities, are
deemed to have been met on July 1, 2021. The Commencement Date under the Lease shall be July
1, 2021.




                                                             Doc ID: 4217de3882258b438d3abc1e8e5e9d6b9db2c474
Case 20-21451-jrs       Doc 137     Filed 07/30/21 Entered 07/30/21 15:56:43             Desc Main
                                   Document      Page 7 of 13



       2. Improvements. Landlord has no further responsibility to perform punch list items or
other improvements that were defined in the Lease, including Exhibit B thereof. Tenant will
compete, at its own expense, any remaining work on the Premises. Tenant waves claims that it has
or may have for reimbursement of costs and expenses that it incurred for labor and materials to
perform or complete the tenant improvements.

         3. Repairs. Landlord remains responsible for future repair responsibilities as stated in the
Lease.

      4. Waiver of Free Rent. The three (3) free months of rent provided for in the Lease is
waived.

        5. Commencement of Rent Payments and Due Date. Rent shall be due and payable on
      th
the 14 day of each month. The first monthly rent payment is due July 14, 2021. Rent payments
shall be made at the following address: Crown Assets, LLC, c/o Charanjeev Singh, 200 Glenridge
Point Parkway, Suite 100, Atlanta, GA 30341.

      6. Reduced Base Rent. Base Rent for July 2021, August 2021, September 2021, and
October 2021 shall be paid at the reduced rate of $10,000.00 per month.

        7. Regular Base Rent. Beginning in November 2021, monthly Base Rent payments in
the regular amount of $14,600.00 shall commence. The Base Rent shall thereafter increase based
on the schedule set forth in section 5(A) of the Lease.

        8. Payment of Amounts Due Prior to June 1, 2021. Tenant shall pay $40,000.00 total
as rent for the months prior to June 1, 2021 during which it has occupied the Premises. This sum
will be paid beginning January 2022 in equal installments of $2,000.00, to be paid in addition to
monthly rent over a period of twenty (20) consecutive months.

       9. Payment of July 2021 and August 2021 Base Rent. Upon execution of this
Agreement, Tenant will pay to Landlord’s counsel, Rountree Leitman & Klein, the amount of
$20,000.00 for July 2021 and August 2021 Base Rent.

       10. Security Deposit. Tenant has paid, and Landlord holds, the security deposit as required
by Paragraph 7 of the Lease.

        11. Dismissal of the Dispossessory Action and Counterclaims. Within ten (10) days of
approval of this Agreement by the Bankruptcy Court as discussed in Paragraph 16 below, the
Parties shall file a Joint Dismissal of the Dispossessory Action and Counterclaims.

        12. Enrollment Numbers. Tenant represents and warrants that prior to execution of this
Agreement it has provided to Landlord a printout confirming true and correct enrollment numbers
in the childcare facility operated on the Premises for the previous three (3) months.




                                                                Doc ID: 4217de3882258b438d3abc1e8e5e9d6b9db2c474
Case 20-21451-jrs      Doc 137      Filed 07/30/21 Entered 07/30/21 15:56:43             Desc Main
                                   Document      Page 8 of 13



        13. Written Statement. Within ten (10) days of the execution of this Agreement, Landlord
shall provide to Tenant a written statement, to be distributed by Tenant to families and employees
and with content acceptable to Tenant, regarding the roof replacement, rumors of an alleged sale
of the building, rumors of an alleged transfer/change in ownership of the childcare facility, and
confirmation that Tenant is the sole tenant authorized to use and possess the Premises.

        14. Default within Six Months. Should Tenant default on any monetary obligations for a
period of six (6) months from the execution of this Agreement, Tenant agrees to waive all defenses
related to non-payment and will not oppose Landlord obtaining a writ of possession through a
newly filed dispossessory proceeding.

        15. Withdrawal of Lease Termination; Modification of the Lease. Landlord withdraws
its Lease Termination. This Agreement shall modify the terms of the Lease as set forth herein. All
other provisions of the Lease remain in full effect.

       16. Approval by the Bankruptcy Court. The terms of this Agreement are subject to the
approval of the Bankruptcy Court. Upon execution of the Agreement, Landlord shall file the
required Motion with the Bankruptcy Court seeking such approval.

       17. Disclaimer of Liability. The Parties expressly agree that this Agreement is entered into
on a compromise basis to avoid the expense and inconvenience of protracted litigation and that its
execution is not an admission of wrongdoing or liability by any party or their employees,
representatives, agents, or attorneys, and that any liability or wrongdoing is expressly denied.

       18. Each Party Bears its Own Expenses. Each Party shall bear the cost of its own legal
counsel, litigation and other expenses or costs incurred in connection with the Bankruptcy Case
and the Dispossessory Action and for any acts taken pursuant to this Agreement.

        19. Voluntary Agreement. The Parties acknowledge, agree and understand that this
Agreement was negotiated and drafted jointly between them, and this negotiation has been
conducted at arms’ length; that each Party has participated in the preparation of this Agreement
with the advice or opportunity to seek the advice of counsel; that this Agreement was entered into
freely and voluntarily; that this Agreement shall not be interpreted for or against any Party as being
the drafter; and that in the event of a dispute over the meaning, construction or interpretation of
this Agreement, no presumption shall apply to construe the language of this Agreement for or
against any Party.

        20. Entire Agreement. The Parties understand and agree that this Agreement sets forth the
entire agreement between the Parties and is specifically intended to be a fully integrated contract.
Each Party further agrees that all prior discussions, negotiations, representations, statements,
agreements or understandings related to the subject matter of this Agreement are merged in and
superseded by this Agreement and are therefore void and shall have no force and effect.




                                                                Doc ID: 4217de3882258b438d3abc1e8e5e9d6b9db2c474
Case 20-21451-jrs      Doc 137      Filed 07/30/21 Entered 07/30/21 15:56:43             Desc Main
                                   Document      Page 9 of 13



        21. Modification and Severability. This Agreement shall not be amended, modified, or
changed in any way except in writing and duly signed by an authorized representative of each
Party hereto. Should any clause, sentence, provision, exhibit or paragraph of this Agreement be
adjudged by any court of competent jurisdiction, or be held by any other competent governmental
authority having jurisdiction, to be illegal, invalid, or unenforceable, such judgment or holding
shall not affect, impair or invalidate the remainder of this Agreement, but shall be confined in its
operation to the clause, sentence, provision, exhibit, or paragraph directly involved, and the
remainder of the Agreement shall remain in full force and effect.

       22. Governing Law. This Agreement shall be governed by and interpreted in accordance
with the laws of the State of Georgia.

       23. Counterparts. This Agreement may be executed in counterparts, each of which shall
be deemed an original, but all of which together shall constitute one and the same document.
Delivery of an executed counterpart of this Agreement by facsimile, telecopier, or electronic mail
transmission shall be equally as effective as delivery of an original executed counterpart of this
Agreement. Any party delivering an executed counterpart of this Agreement by facsimile,
telecopier or electronic mail transmission also shall deliver an original executed counterpart of this
Agreement but the failure to deliver an original executed counterpart shall not affect the validity,
enforceability, and binding effect of this Agreement.

       24. Binding Effect. This Agreement shall be binding upon and inure to the benefit of the
representatives, successors and assigns of the parties hereto.




                                  [Signatures on following page]




                                                                Doc ID: 4217de3882258b438d3abc1e8e5e9d6b9db2c474
Case 20-21451-jrs   Doc 137    Filed 07/30/21 Entered 07/30/21 15:56:43     Desc Main
                              Document     Page 10 of 13



AGREED TO BY:



Crown Assets, LLC

By: ____________________________________

      Karan Ahuja

      Member



AND




JW ELC (The Academy of Early Learning), LLC

By:   __________________________________

      Kawalski Washington

      Managing Member




                                                     Doc ID: 4217de3882258b438d3abc1e8e5e9d6b9db2c474
    Case 20-21451-jrs      Doc 137    Filed 07/30/21 Entered 07/30/21 15:56:43          Desc Main
                                     Document     Page 11 of 13
                                                                                        Audit Trail

Title
                                   Settlement Agreement (GEM 7-28-2021).pdf
File Name
                               Settlement%20Agre...07-28-2021%29.pdf
Document ID
                             4217de3882258b438d3abc1e8e5e9d6b9db2c474
Audit Trail Date Format
                 MM / DD / YYYY
Status                                     Completed


This document was requested from app.clio.com




                 07 / 29 / 2021          Sent for signature to Crown Assets LLC
                 21:26:23 UTC            (karansingh12121@gmail.com) from dklein@rlklawfirm.com
                                         IP: 24.99.79.244




                 07 / 29 / 2021          Viewed by Crown Assets LLC (karansingh12121@gmail.com)
                 21:27:01 UTC            IP: 107.77.233.117




                 07 / 29 / 2021          Signed by Crown Assets LLC (karansingh12121@gmail.com)
                 21:28:22 UTC            IP: 107.77.233.117




                 07 / 29 / 2021          The document has been completed.
                 21:28:22 UTC
Case 20-21451-jrs     Doc 137    Filed 07/30/21 Entered 07/30/21 15:56:43         Desc Main
                                Document     Page 12 of 13



                                        EXHIBIT B

                                      Proposed Order




                        UNITED STATES BANKRUPTCY COURT
                         NORTHERN DISTRICT OF GEORGIA
                              GAINESVILLE DIVISION

In re:                                             Chapter 11

CROWN ASSETS, LLC,                                 Case No. 20-21451-JRS

                         Debtor.


   ORDER ON EMERGENCY MOTION TO SETTLEMENT AGREEMENT UNDER
           FEDERAL RULE OF BANKRUPTCY PROCEDURE 9019

         This matter came before the Court for hearing on _______________ on the Emergency

Motion to Approve Settlement Agreement resolving the Debtor’s claims against JW ELC (The

Academy of Early Learning), LLC (“Tenant”), and the Tenant’s counterclaims against the Debtor,

in the dispossessory action pending in the State Court of Henry County, Georgia, Case No.

STSV2021000958, filed on July 30, 2021 by Debtor (the “Motion”) [Doc. __].




                                             -6-
Case 20-21451-jrs       Doc 137     Filed 07/30/21 Entered 07/30/21 15:56:43              Desc Main
                                   Document     Page 13 of 13



       It appears that the Court has jurisdiction over this proceeding; that this is a core proceeding;

that proper and adequate notice of the Motion has been given and that no other or further notice is

necessary; that the relief sought in the Motion is in the best interests of the Debtor, its estate, and

its creditors; and that good and sufficient cause exists for such relief. Therefore,

       IT IS HEREBY ORDERED THAT:

       1.      The Motion is GRANTED.

       2.      The Agreement, a copy of which is attached to the Motion as Exhibit A, is approved

in its entirety pursuant to Federal Rule of Bankruptcy Procedure 9019.

       3.      Notwithstanding any rule to the contrary, this Order shall be effective immediately

upon entry.

               4.      The Court shall retain jurisdiction with respect to all matters arising from or

       relating to the interpretation or implementation of this Order.

                                    ### END OF ORDER ###

Prepared and presented by:

ROUNTREE LEITMAN & KLEIN, LLC
/s/ Elizabeth A. Childers
William A. Rountree, Ga. Bar No. 616503
Benjamin R. Keck, Ga. Bar No. 943504
Elizabeth A. Childers, Ga. Bar No. 143546
Century Plaza I
2987 Clairmont Road, Suite 350
Atlanta, Georgia 30329
(404) 584-1238 Telephone
wrountree@rlklawfirm.com
bkeck@rlklawfirm.com
echilders@rlklawfirm.com
Attorneys for Debtor




                                                  -7-
